Title: From Alexander Hamilton to Angelica Church, 23 October 1794
From: Hamilton, Alexander
To: Church, Angelica


Bedford PensylvaniaOctober 23. 1794205 Miles Westward ofPhiladelphia
I am thus far my dear Angelica on my way to attack and subdue the wicked insurgents of the West. But you are not to promise yourself that I shall have any trophies to lay at your feet. A large army has cooled the courage of those madmen & the only question seems now to be how to guard best aganst the return of the phrenzy.
You must not take my being here for a proof that I continue a quixot. In popular governments ’tis useful that those who propose measures should partake in whatever dangers they may involve. Twas very important there should be no mistake in the management of the affair—and I might contribute to prevent one. I wish to have every thing well settled for Mr. Church & you, that when you come, you may tread on safe ground. Assure him that the insurrection will do us a great deal of good and add to the solidity of every thing in this country. Say the same to Mr Jay to whom I have not time to write & to Mr Pinkney.
God bless You Dear Sister & make you as happy as I wish you. Love to Mr. Church.
A Hamilton
Mrs. A Church
